Citation Nr: 1723736	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-20 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for the onset of Type II diabetes due to medication prescribed by VA for a service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1973 to October 1979, with additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The issue on appeal was previously remanded by the Board in December 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's diabetes has not been shown to have been caused or permanently worsened by medication prescribed by VA for a psychiatric disability.

2.  The Veteran's service-connected depressive disorder, to include treatment thereof, did not cause or aggravate the currently-diagnosed Type II diabetes. 


CONCLUSION OF LAW

The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for the onset of Type II diabetes due to medication prescribed by VA for a service-connected psychiatric disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.310, 3.361 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1151, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of a veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable. 

To determine whether an additional disability was caused by medical treatment, VA compares a veteran's condition immediately before the beginning of such treatment to his or her condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that he or she has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c). 

To establish that carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent. 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(1).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran seeks entitlement to disability compensation under the provisions of 
38 U.S.C.A. § 1151 for Type II diabetes.  He contends his diabetes was caused by a glucose level spike as a result of taking the medication prescribed to him for a psychiatric disability at a VA Medical Center.

Review of the VA treatment records show the Veteran was placed on psychiatric medication in August 2005.  Prior to 2005, he had reported psychiatric symptoms, including memory loss, nightmares and occasional auditory and visual hallucinations which necessitated the prescription.  He reported that the medication somewhat improved these psychiatric symptoms.

An October 2005 VA treatment record showed that the Veteran had blood work drawn which revealed a glucose level of 263.  The physician indicated that this glucose level was quite elevated, above the normal high of 110.  Thereafter, the Veteran was prescribed medication for Type II diabetes.

The evidence includes an August 2009 statement from a VA physician who indicated that the Veteran was treated with the psychiatric medication from August 2005 to August 2006.  On blood work taken before and after he started taking the medication, his fasting glucose level went from normal to a diabetic range.  As such, the physician opined that it was as likely as not that the medication "could have caused" diabetes.  While suggesting a relationship between the two, the Board assigns less probative value to this opinion as it is speculative and inconclusive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (physician's statement framed in terms such as "may" or "could" is not probative). 

In June 2010, a VA examiner concluded that he could not state with medical certainty that the medication resulted in the Veteran developing diabetes without speculation, given the uncertainty of the relevant medical literature.  This opinion is assigned less probative value as the examiner was unable to offer a medical opinion due to speculation.

A June 2012 VA examiner determined that the Veteran's diabetes was merely coincident with his treatment and that he had a long history of obesity which most likely led to the development of type II diabetes.  The Board finds this opinion probative as it addressed the onset of diabetes and it related to psychiatric treatment.  

Based on the above, the Board finds that an additional disability was not caused by VA medical treatment.  Although the Veteran was diagnosed with Type II diabetes after being prescribed the medication, the most probative evidence of record does not show that his psychiatric treatment resulted in the development of Type II diabetes.  As indicated by the June 2012 examiner, which the Board finds to be probative, diabetes was found to be coincidental with his psychiatric medication.  Further, as noted by the examiner, the Veteran had a long history of obesity, which most likely led to the development of his type II diabetes.  A disability that is due to the continuance or natural progress of the disease cannot be found to be due to VA treatment.  38 C.F.R. § 3.361(b), (c).  

Therefore, the appeal is denied because the Veteran has not met the threshold requirement for establishing entitlement to § 1151 benefits, i.e., he has not shown that VA treatment (medication for his psychiatric disability) caused an additional disability (Type II diabetes).  As such, the threshold legal requirement for substantiating a § 1151 claim, a showing of additional disability due to VA medical treatment, has not been met.  Hence, it is not necessary to address the further requirements for establishing entitlement to the benefit sought, including whether there was negligence or other instance of fault on the part of VA (or whether there is disability due to an unforeseen event).

Next, the Board will consider whether secondary service connection is warranted. As noted above, the Veteran asserts that he took medication to treat his service-connected psychiatric disability.  He contends that the medication caused a spike in his blood glucose level which resulted in him being diagnosed with type II diabetes.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A VA medical opinion was obtained in March 2017 to assist in determining whether the Veteran's nonservice-connected Type II diabetes was due to, the result of, or permanently aggravated beyond its natural history by drug therapy for his service-connected psychiatric disability prescribed from August to November 2005.  The examiner reviewed the claims file and indicated that the Veteran was prescribed medication by VA Mental Health personnel for depression with psychotic features in early August 2005.  In an early October 2005 screening blood work, the Veteran was noted to have a random glucose of 263 mg/dL and was sent a letter dated that same month stating he was being placed on the "diabetic medicine" metformin.  The examiner stated that a VA Mental Health practitioner took note of the diabetes development and, in mid-December 2005 withdrew the medication and prescribed a different, as it was noted to less likely cause glucose dyscontrol.

The March 2017 examiner indicated that the initial medication package labeling contained a warning that hyperglycemia had been reported in patients treated with atypical anti-psychotics, but that assessment of the relationship between the risks of glucose abnormalities with such use was complicated by the increased background risk of Type II diabetes mellitus in mental health populations.  However, studies had suggested that there was an increased risk of treatment-emergent hyperglycemia-related adverse reactions in patients prescribed these drugs and so diabetics started on the medication should be monitored regularly and patients with risk factors for the development of diabetes should be tested prior to treatment and periodically during therapy.  In two long-term studies of the medication, with an exposure average of approximately 200 days, the mean change in glucose value from baseline was 5.0 mg/dL.

The March 2017 examiner indicated that the Veteran's blood drawn in August 2005 indicated that he crossed the threshold for a diagnosis of diabetes mellitus on that date, as the value was 297 mg/dL (greater than 200 mg/dL).  Notably, this was only one week following the start of the Veteran's titration of the medication, which the examiner found was "too early for a drug therapy to exert any dysmetabolic effect."  The examiner further noted that a prior charted laboratory value from November 2004 showed 111 mg/dL, which demonstrated that the Veteran suffered from impaired fasting glucose, an early sign of insulin resistance, a pre-diabetic state. 

Even earlier, charted random glucose values from 1998 of 164 mg/dl (January) and 112 (March), attest to his developing glucose intolerance secondary to
obesity and aging.  According to the examiner, the Veteran's initial A1C value bolstered the view that his glucose values were elevated long prior to the start of the medication.  The A1c reflected the three to four month plasma glucose concentration average and that the value of 10.5% as measured in October 2005 meant that the Veteran's estimated average glucose was 254 mg/dL from late July through late October, which was much higher than would be expected, if this were a treatment-emergent medication effect dating from only the beginning of August.

For these reasons, the March 2017 examiner opined that it was less likely than not that the prescribed medication, or any other drug therapy for the Veteran's psychiatric disability, caused or permanently aggravated beyond its natural history, the Type II diabetes.

The March 2017 medical opinion is highly probative and weighs strongly against the § 1151 claim that the medication caused the onset of Type II diabetes.  The examiner reviewed the claims file, discussed the Veteran's treatment and medical history, and provided an opinion supported by a well-reasoned rationale. 

The Board has also considered the Veteran's statements asserting a relationship between Type II diabetes and his service-connected psychiatric disability, to include treatment.  As a lay person, however, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause or aggravation of his Type II diabetes.  Diabetes and the effects of psychiatric medications are complex medical questions requiring medical expertise.   Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's Type II diabetes is a medical question involving internal and unseen system processes unobservable by the Veteran.

For these reasons, entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for the onset of Type II diabetes due to medication prescribed by VA for a service-connected psychiatric disability is not warranted.

Finally, under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran has not previously been provided with specific notice regarding secondary service connection; however, such error is harmless.  Notably, there has been no discussion of prejudice by the Veteran, including following the December 2016 Board remand.  In April 2017, he reported that he had reviewed the December 2016 supplemental statement of the case (SSOC) and had no further evidence to submit before the Board decided his appeal.  The Board finds that a reasonable person could have understood the basic theory of secondary service connection through a review of the December 2016 Board remand, especially since he has been represented by a service organization throughout the appeal period.  

As to VA's duty to assist, all necessary development has been accomplished.  The service treatment records and post-service medical records have been obtained.  Further, the Veteran was provided VA examinations, to include a medical opinion in March 2017.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed in detail above, the June 2012 and March 2017 medical opinions and findings are adequate.  The opinions considered all the pertinent evidence of record, and provided a complete rationale for the opinions stated. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for the onset of Type II diabetes due to medication prescribed by VA for a service-connected psychiatric disability, to include as secondary to a service-connected disability, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


